Citation Nr: 9911969	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-02 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an award of educational assistance benefits, 
under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran died on February [redacted], 1967, while on active 
duty. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 determination by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In December 1997, the RO received a communication from a 
Member of Congress with an attached letter from the 
appellant.  In her letter, the appellant asserts that she was 
never notified of her eligibility for VA Dependency and 
Indemnity Compensation Benefits (DIC) when the veteran died 
in 1967 and that if she has been eligible since that time 
then she is entitled to a large retroactive award.  In 
reviewing the claims file, the Board notes that the appellant 
did file a claim in 1967, but it appears that said claim was 
on behalf of minor children of the veteran in her custody.  
The appellant at that time reported that she had divorced the 
veteran in 1963 and had remarried in 1965; she submitted a 
copy of an October 1963 decree of divorce from the veteran.  
The record shows that she then filed for DIC on her own 
behalf in November 1996 and reported that she was married to 
the veteran at the time of his death in 1967; she did not 
reference the October 1963 divorce from the veteran or her 
1965 remarriage to another individual.  In December 1996, the 
Los Angeles Regional Office granted entitlement to DIC with 
an effective date of December 1, 1996.  Under the 
circumstances, not only is the status of the appellant for 
DIC purposes unclear, but it appears that the appellant may 
be advancing a claim of entitlement to an earlier effective 
date for her award of DIC.  This matter is hereby referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran died on February [redacted], 1967, while on 
active duty.

2.  In a May 1967 rating decision, entitlement to service 
connection for the cause of the veteran's death was 
established.

3.  In August 1997, the RO received the appellant's 
Application for Survivors' and Dependents' Educational 
Assistance, in which she requested VA educational assistance 
benefits.


CONCLUSION OF LAW

There is no legal basis for an award of educational 
assistance benefits under Chapter 35, Title 38, United States 
Code.  38 U.S.C.A. §§ 3500, 3512 (West 1991); 38 C.F.R. 
§§ 21.3021, 21.3046, 21.4131(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The present appeal arises from the appellant's claim of 
entitlement to Survivors' and Dependents' Educational 
Assistance, under Chapter 35, Title 38, United States Code.  
The veteran died on February [redacted], 1967, while on 
active duty.  In a May 1967 rating decision, service 
connection was established for the cause of the 
veteran's death.  

In August 1997, the RO received the appellant's Application 
for Survivors' and Dependents' Educational Assistance, in 
which she requested educational assistance benefits for a 
program of education.  In a November 1997 determination, the 
RO denied the appellant's request for Chapter 35 benefits on 
the basis that the appellant's ten year delimiting date for 
utilizing Chapter 35 benefits had expired on December 1, 
1978.  The appellant disagreed with that determination, and 
initiated this appeal.  Essentially, the appellant contends 
that she was never made aware of her potential entitlement to 
Chapter 35 benefits until recently.  She maintains that the 
VA was negligent in not making her aware of her entitlement 
to benefits.  She is seeking compensation for current 
educational assistance, as well as compensation for benefits 
that she never received.

The Board has thoroughly reviewed the evidence in the 
appellant's Chapter 35 file, in conjunction with the 
applicable legal criteria set forth below.  However, the 
Board must conclude that there is no legal basis for the 
appellant's claim, and her appeal is denied.

According to the law, basic eligibility for educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, may be established in several ways, including being the 
surviving spouse of any person who died of a service-
connected disability.  38 U.S.C.A. § 3501(a)(1)(B); 38 C.F.R. 
§ 21.3021(a)(2)(i).  Chapter 35 benefits for a surviving 
spouse are available for a 10 year period, not to begin prior 
to the date of the death of the spouse from whom eligibility 
is derived.  38 U.S.C.A. § 3512(b); 38 C.F.R. § 21.3046(b).  
If VA determines prior to December 1, 1968, that the veteran 
died of a service-connected disability, the beginning date of 
the 10 year period is December 1, 1968.  38 C.F.R. 
§ 21.3046(b)(1).  Any period of eligibility therefore expired 
on December 1, 1978.  Based on the foregoing, the law is 
clear that although the appellant may have established basic 
entitlement to DIC benefits, she did not apply for Chapter 35 
benefits until long after the 10 year eligibility period had 
passed. 

The Board acknowledges the appellant's contention that she 
was never informed by the VA that she may have been eligible 
to receive Chapter 35 benefits.  There is no notification 
letter to her regarding the 1967 grant of service connection 
for the cause of death because it does not appear that she 
was awarded benefits at that time.  In fact, as noted in the 
introduction, it is not clear whether the appellant even 
filed a claim in 1967 as surviving spouse of the veteran.  It 
would appear that she was holding herself out to the VA in 
1967 as a remarried, ex-spouse of the veteran filing a claim 
only on behalf of minor children of the veteran in her 
custody. 

The Board is bound by the laws enacted by Congress, and 
interpreted by the Court, and is not free to ignore or make 
exceptions to those laws.  In conclusion, as analyzed above, 
there is no legal basis for current or retroactive payment of 
educational assistance benefits pursuant to Chapter 35, Title 
38, United States Code, and the appellant's claim must fail.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law 
is dispositive, the claim should be denied on the basis of 
the absence of legal merit).


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

